Title: James Madison to Edmund Pendleton Gaines, 15 November 1826
From: Madison, James
To: Gaines, Edmund Pendleton


                        
                            
                                Dr Sir
                            
                            
                                
                                     Montpr.
                                
                                 Novr 15. 1826
                            
                        
                        I have recd your letter of Ocr. 16. inclosing a copy of one to the adjt Genl. of the U.S. I have read them
                            both with every wish for such recollections as would enable me to speak particularly to the points stated: but without
                            being surprized at the inadequacy of them. At my advanced age, after a lapse of so many years, with so many cotemporary
                            attentions to official duties and with private occupations since, calculated to efface remote incidents, without any
                            necessary recurrence to them, it may well be supposed that those to which you refer have left but imperfect traces on my
                            memory.
                        What I can safely say on the subject, and what I feel a pleasure in saying is, that I sufficiently remember
                            your call on me in the winter of 1816, that I availed myself of the occasion to express my deep sense of the gallant
                            & brilliant services you had rendered on the military theatre, the gratitude which your Country owed for them, and
                            that which was especially due from myself, who in the Station I held could not but feel every obligation to those who had
                            made the war glorious in its deeds, and in its results so happy for the nation. Of what may have passed at the interview
                            in reference to the Court Martial my recollection is too faint to allow me to say more than that I was under the
                            impression which I probably expressed that whatever regrets might be involved in the case its issue would tend to fix you
                            the more firmly on the high ground to which your merits had elevated you. If allusion was made to Col: Trimble, as I think
                            there was, I infer from the impression I had of his character, that my observation must have been, that no error into
                            which he might have fallen ought to cast a veil over the meritorious traits it had exhibited.
                        As to "the application of the accuser for a Court of Enquiry, the subsequent charges, the appointment of the
                            Genl. Court martial–& the trial", I know not that I could add any thing to the information otherwise attainable.
                            I may say however that no inference ought to be drawn from the course which the proceeding took, that any issue was
                            presumed that would be a stain on your reputation. And I should be unjust not to say, that I recollect nothing that could
                            discredit the views of any who were associated with me in the Administrative trust.
                        Your purpose of authenticating and preserving truths that may shield your military talents and conspicuous
                            services agst. the risk of traditional injustice, if any such there be, is very commendable. It may have the good effect
                            at the same time of contributing materials for the annals of the war, which with like contributions from others whose pens
                            may record their knowledge of illustrious scenes in which they bore a part, will be of peculiar importance to that portion
                            of the History of our Country.
                        With respect to the allowable use to be made of any thing in this answer to your letter, I might have the
                            less of hesitation, if I had more reliance on the memory which has furnished it. With a knowledge of my bias agst. being
                            brought before the public in any case not materially requiring it, your friendly discretion must be the guide.
                        The value I set on the friendly sentiments you have expressed will not permit me to conclude without a tender
                            of my particular acknowledgments, with assurances of my great esteem & good wishes.
                        
                            
                                J. M
                            
                        
                    